DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claims 35-39, the preamble of each claim reads, “The computer-readable medium”, and this preamble in each claim lacks proper antecedent basis in these claims. These claim all inevitably refer back to claim 34 which discloses “A computer-readable hardware device”, not explicitly a “medium”. Applicant is kindly asked to change the word “medium” to “hardware device” in these claims to be consistent. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 21-23, 26, 28-29, 31-34, 37 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chen et al., U.S. Patent Application Publication No. 2012/0316687.

Claim 21 recites a method for automatically configuring configurable devices within a building based on the presence of users within the building, the method comprising collecting presence information for each of a plurality of users of the building; and for each of a plurality of regions within the building, for each user present in a region within the building, retrieving a weighting factor associated with the user, and retrieving a setting preference for one or more configurable device of the region within the building, and scaling the retrieved weighting factor, generating a weighted sum based on the scaled weighting factors and the retrieved setting preferences, generating an adjusted setting preference based on the weighted sum, and sending an indication of the adjusted setting preference to the device.

In the opinion of the examiner, the presumed point of novelty appears to reside within the feature that each user has a weighting factor associated with him/her, whereby the weighting factor is scaled in some manner to generate a “weighted sum” of setting preferences and this weighted sum is used to control the settings of a controllable device.

As per claim 21, Chen et al. adequately discloses, or renders inherent, all of the aforementioned features and/or limitations by disclosing a control system whereby a weighted average may be determined for multiple users, whereby the weighted average may be based on the relative rank or seniority of the users within the room so as to control the overall temperature of the room (e.g. See [0071]). The weighted average is interpreted to be the “scaling” of the “rank or seniority” of the users within the room. Clearly all of the other limitations claimed are adequately disclosed by Chen et al. Chen et al. discloses detecting the presence of at least one user in a room (element 320), as well as an additional person in the room (element 330), wherein the differences (element 335), and the state of the room is adjusted accordingly (element 345).

As per claim 22, Chen et al. further discloses the capability to determine a # of users in a region, per se (e.g. See [0071] disclosing a decision being made that is a result of the greatest number of users of a room. Clearly if the system can determine that 4 users want a specific temperature, and 1 user wants a different temperature, than the system must know the number of users [in this case, and that 4 want one thing and 1 wants another] so that the proper determination of the temperature can be made to appease the greater number of users in the region).

As per claim 23, this claim appears to require more than one region. This feature is adequately disclosed by Chen et al. (e.g. See [0012]; “one or more rooms within building 110.”).

As per claim 26, clearly Chen et al. anticipates the setting being representative of an HVAC setting directed towards manipulating the temperature of a room (e.g. See element 170a and [0071]).

As per claim 28, Chen et al. further discloses a user’s smart phone being responsible for indicating the presence of a user in a region (e.g. See [0068]).

As per claim 29, since Chen et al. discloses the capability to ascertain control settings based on the detection of specific individuals, and using stored data about their preferences, clearly a scheduling feature is disclosed. That is, when the system detects a person, the person’s preferences are looked up in memory, and then settings associated for the person are then loaded for the room. This is, in essence a scheduling feature because the room is scheduled to be controlled in accordance with the user’s preference when the user is occupying to room. Further, Chen et al. also discloses that a person may prefer a first room temperature in the morning and a second room temperature in the evening (e.g. See [0066]).
(interpreted to correspond to which particular room) of the user must be accurately known or the system would control settings in the wrong room.

As per claim 32, since the scaling step is done in response to weighting the differing priorities of the different people with a specific room, this feature anticipated the features of this pending claim because the room IS a location within the building, and room is where the user is located, per se.

As per claim 33, Chen et al. discloses that the person’s preferences may be based on the time of day (morning or afternoon; see [0066]).

	As per claims 34 and 40, the rational as set forth above with respect to the rejection of claim 21, is applied herein.

	As per claims 37 and 39, the rational as set forth above with respect to the rejection of claims 22 and 21, respectively, is applied herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 27 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., as applied to claims 22 and 37, respectively, from above, and further in view of Official Notice.

As per claims 27 and 38, the prior art of record fails to teach or adequately suggest a weighted sum being determined explicitly based upon the formula shown.

Official Notice is taken with respect to this particular formula for a weighted average or mean. A weighted mean or average is a very well-known statistical formula as evidenced by “How to calculate Weighted Mean and Weighted Average” published on YouTube at the web address of https://www.youtube.com/watch?v=kA4Jvl3_G7U, on December 5, 2010. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a statistical finding for the weighted average so as to allow the priorities of each person to be adequately considered so that any changes to the set points are accurately represented by the weights of the respective user(s), and this would have been obvious to one of ordinary skill in the art at the time the invention was made.


Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., as applied to claim 34, from above, and further in view of Ahmed, U.S. Patent Application Publication No. 2008/0076346.

As per claim 35, Chen et al. does not specifically disclose fan speed being a controllable parameter within the building automation system.

Ahmed discloses a building automation system, whereby fan speed is adjusted based on occupancy sensing (e.g. See Abstract and [0033] and [0035] and [0045]).

.


Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., as applied to claim 34, from above, and further in view of Lee et al., U.S. Patent Application Publication No. 2003/0227439.

As per claim 36, Chen et al. does not disclose a controllable device being an audio device and a controllable parameter of the audio device being a music genre.

In analogous art, within the broader scope of a building control system using occupancy sensing features, Lee et al., discloses this feature (e.g. See claim 13 and [0036] and [0040]).
	
It would have been obvious to one of ordinary skill in the at the time the invention was made to have incorporated the teachings of Lee et al into Chen et al. for the purpose of providing a more comfortable atmosphere for the person in the room by adjusting the climate to their desired settings and by also playing the type of music they like according to their personal settings as well, thereby forming a more desirable atmosphere for the person detected in a room or space of a building.


Allowable Subject Matter
Claims 24-25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


As per claim 25, the prior art of record fails to disclose loading a group profile when it is determined that the number of users present in a region is more than a predetermined number, in combination with the other claimed features and or limitations as claimed.

As per claim 30, the prior art of record fails to teach or adequately suggest the determination of an amount of time that a user has been present in a region and using this data to scale the weighting factors, in combination with the other claimed features and or limitation’s as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 29, 2021
/RDH/